Citation Nr: 0807807	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for numbness of the 
hands and fingers.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran served on active duty from January 1979 to June 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the RO.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge in January 2008.  Although he was notified 
of the time and date of the hearing by mail sent to his last 
known address, he failed to appear for that hearing and 
neither furnished an explanation for his failure to report 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.704(d) (2007), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  


FINDINGS OF FACT

1.  Numbness of the hands and fingers is not shown to related 
to the veteran's active duty service or to the service-
connected residuals of a cervical spine fracture.

2.  A left knee condition is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for numbness of the 
hands and fingers is not warranted on either a direct or 
secondary basis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  A left knee condition was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the notice provided 
addressed the rating criteria and effective date provisions.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in October 2003 and April 2006 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical examination and addendum were ordered 
regarding the issue involving numbness of the hands and feet.  
No examination was provided regarding the left knee, but none 
is necessary.  The Board's rationale for this determination 
is contained in the body of the decision below.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records,  VA, and private medical records.  The veteran was 
also provided the opportunity to provide testimony at a 
hearing for he failed to appear.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Discussion

Numbness of the hands and fingers

During service, the veteran "jammed" his right thumb, and a 
right thumb sprain was diagnosed.  Later in service, the 
veteran was injured in an automobile accident and complained 
of neck and low back pain and an intermittent tingling 
sensation of both hands.  On separation from service, the 
veteran indicated that he felt "very good" and he did not 
report any symptoms associated with the hands and fingers.  
Following objective examination, the veteran was adjudged 
"fit and well" and no problems of the hands or fingers were 
noted.

On VA examination in June 1982, the first after leaving 
service, the veteran reported no symptoms associated with the 
hands and fingers, and no corresponding medical findings were 
made.

On July 1998 VA medical examination, the veteran complained 
of no symptomatology concerning the hands or fingers.

In November 2003, the veteran sought VA treatment complaining 
of intermittent numbness and tingling of the hands and 
fingers and indicated that such discomfort had its onset six 
months prior.  Neurologic studies were considered abnormal, 
as the findings were consistent with bilateral ulnar 
neuropathy left greater than right.  There was no clear 
evidence of radiculopathy in the muscles examined.

On November 2003 VA medical examination, grip strength was 
5/5 bilaterally.  sensory examination was intact to sharp and 
dull sensations throughout the upper extremities including 
the fingers.  The examiner diagnosed, inter alia, 
degenerative joint disease of the neck at C4/5 and C5/6 with 
disc space narrowing, but there was n of evidence of nerve 
root or cord impingement and numbness of the fingers of both 
hands that was likely peripheral neuropathy and unrelated to 
the cervical spine disability, for which service connection 
is in effect.  There was also possible tardy ulnar nerve 
palsy on the right.  

A September 2006 addendum to the November 2003 neurologic 
studies indicated that there was no change in the impression 
and that there was no evidence of radiculopathy and that 
there was ulnar neuropathy at the elbows.  

Aside from a brief notation of upper extremity tingling in 
service, there is no indication that the symptoms of which 
the veteran now complains are related to service.  Indeed, 
the symptoms reported in 2003 had their onset six months 
earlier, according to the veteran himself.  Moreover, they 
have been attributed to ulnar neuropathy and not to service 
or to a service-connected disability.  Because there is no 
competent evidence of a nexus between the claimed disability 
and service, service connection on a direct basis is denied.  
38 C.F.R. § 3.303.  The Board, indeed, reminds the veteran 
that the Board cannot rely on his assertions in its 
determination herein because he is not shown to possess any 
sort of medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

Service connection for the claimed disability is not 
warranted on a secondary basis because the veteran's claimed 
disability has not been attributed to his service-connected 
residuals of a cervical spine fracture or any other service-
connected disability.  38 C.F.R. § 3.310.

The preponderance of the evidence weighs against the 
veteran's claim because none of the complained of the 
competent medical evidence points to a link between numbness 
of the claims and fingers and service or another service-
connected disability.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Left knee condition

In May 1980, during service, the veteran was injured in an 
automobile accident, but no knee injuries were said to have 
occurred.  On separation from service, the veteran indicated 
that he felt "very good."  He denied any problems with the 
knees.  Additionally, on separation medical examination, no 
disability of either knee was noted.  He was adjudged to be 
"fit and well."  No knee disability was observed by the 
examiner who authored the first post-service VA medical 
examination report in June 1982, and the veteran was able to 
squat and bend knees and hips without difficulty.

In October 1988, the veteran sustained a left knee laceration 
while using a chainsaw to cut firewood that went into the 
left knee joint.  He underwent a surgical procedure to treat 
the wound.  In November 1995, the veteran was hit in the back 
by the top of a tree and fell onto his knees.  The veteran, 
however, did not complain of any left knee symptomatology at 
that time and reported only right knee pain.

In July 1998, the veteran was afforded a VA orthopedic 
examination during which he stated that following the in-
service automobile accident he wore a knee brace although he 
did not recall which knee the brace covered.  He thought, 
however, that it was a left knee brace.  The veteran also 
reported that he suffered a left knee chainsaw injury "years 
ago" that necessitated surgery.  

Aside from the mention of a possible left knee brace in 
service following an automobile accident, the record contains 
no reference to a link of any sort between a left knee 
disability and service.  Indeed, the veteran's left knee 
disability, namely, residuals of a laceration to the left 
knee stems from an injury that occurred years after 
separation from service.  Because there is no apparent nexus 
between the left knee condition and service, service 
connection for a left knee condition is denied.  38 C.F.R. 
§ 3.303.

Normally, under VCAA, VA is required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's left knee disability to service, a medical opinion 
regarding whether the veteran's residuals of a left knee 
chainsaw injury is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as there is absolutely no 
evidence to support it.  As the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt rule 
is not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A § 5107.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


